DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/27/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2012-076347) in view of Matsukawa et al. (US 2011/0045284, Iizuka et al. (US 2011/0052880) and Segaert (US 2011/0117325).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding claim 1, Nishikawa teaches a decorative sheet suitable for interior and exterior buildings and decoration of home appliances (Paragraph [0001]). The decorative sheet includes a base material (“base sheet”), a decorative layer (“ornamental layer”), an adhesive layer (“adhesive layer”), a transparent resin layer (“a resin layer”), and a surface protecting layer (“surface protecting layer”) (Paragraph [0009]). The base material may be formed from a polyester resin (“base sheet formed from a polyester resin”) (Paragraph [0010]). The base material may also have a back surface primer layer (“a rear primer layer”) (Paragraph [0013]). A primer layer may also be provided between any of the layers in order to improve adhesion between the layers (Paragraph [0031]). The thicknesses of each of the taught layers is provided below and each of the ranges either lies inside or overlaps with the instantly claimed ranges. 

The resulting total thicknesses is from 73.1 to 730 microns, which overlaps with the claimed range. 

Matsukawa teaches a decorative sheet comprising a support and a surface protective layer (Pg. 2, Paragraph [0034]). Matsukawa further teaches the inclusion of a thermoplastic resin layer and a primer layer being located between the thermoplastic resin layer and the surface protecting layer in order to enhance an adhesive property between the two layers (Pg. 6, Paragraph [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the decorative sheet of Nishikawa with a primer layer located between the surface protecting layer and the transparent resin layer in order to enhance the adhesion between the two layers as taught by Matsukawa. 
Nishikawa is silent with respect to the decorative sheet having recesses, with the maximum depth of each recess being 15% to 100% based on the total thickness and not less than 15 microns.
Iizuka teaches a shaping sheet comprising a base material with at least an ink layer and a surface shaping layer (PG. 2, Paragraph [0059]). The surface shaping layer may be formed of an ionizing radiation curable resin (Pg. 5, Paragraph [0090]). A concave pattern is provided on the shaping sheet to impart a design and an air of luxuriousness with an excellent tough feeling by the shaping sheet (Pg. 9, Paragraph [0139]). The concave pattern has a deepest portion that 
    PNG
    media_image2.png
    417
    975
    media_image2.png
    Greyscale
10, Paragraph [0140]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the decorative sheet taught by Nishikawa in which the sheet also includes a concave pattern, described in Iizuka, that is preferably 20 to 80 microns in depth and has a deepest portion that touches the support or the base material and are present in the surface shaping layer, which the examiner considers as comparable to the surface protecting layer from Nishikawa, in order to impart a design and an air of luxuriousness with an excellent tough feeling to the decorative sheet. 
Additionally, one of ordinary skill in the art would appreciate that the depth range of the concave would be 3% to 27% (20 micron depth) and 11% to 109% (80 micron depth) for the total thickness of the decorative sheet taught by Nishikawa, which overlaps with the instantly claimed range. 
Nishikawa is silent with respect to the decorative sheet having a combination of recesses that end with different max depths in which the max depths are formed in various layers, including max depths that are formed in the resin layer, the ornamental layer, and the base layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the decorative sheet of Nishikawa with the recesses of Iizuka such that the recesses are provided in a plurality of zones and intermediate areas to achieve varied gloss effects such when the sheet imitates wood as described by Segaert, which is appreciated by Nishikawa (Paragraph [0034]) and Iizuka (Pg. 10, Paragraph [0140]).
Furthermore, one of ordinary skill in the art would appreciate that the recesses of Iizuka may have max depths extending into various layers to achieve the gloss effects. This may be evident such that one zone of recesses extend into the base material of Nishikawa, such as when the recesses are 80 microns, and when another zone of recesses extend into the transparent resin layer of Nishikawa, such as when the resin layer is 20 microns and the recesses are also 20 microns, and when the intermediate area has a transition of depths between 80 and 20 microns which extend into the layer between the base material and the transparent resin layer of Nishikawa, being the decorative layer. 
Nishikawa is also silent with respect to the ratio of a tensile elastic modulus at 120°C to a tensile elastic modulus at 20°C being 1:12 to 1:160, and the ratio of a maximum point load at 120°C to a maximum point load at 20°C upon 30-mm stretching being 1:1.7 to 1:30.

Regarding claim 3, Nishikawa teaches the decorative sheet as discussed above with respect to claim 1. 
Nishikawa is silent with respect to the base material being formed from a polyolefin resin.
Matsukawa teaches the decorative sheet as discussed above with respect to claim 1. Matsukawa teaches the support may be formed from materials including polycarbonate and polyolefin resins (Pg. 5, Paragraph [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the base material of Nishikawa, which appreciates the use of polycarbonate as a material for the base material (Paragraph [0010]), with a polyolefin material as taught by Matsukawa who additionally teaches a decorative sheet with a support or a base material. 
claim 4, Nishikawa teaches the decorative sheet as discussed above with respect to claim 1. Nishikawa further teaches the transparent resin layer being formed from a polyolefin film (Paragraph [0016]). 
Regarding claim 5, Nishikawa teaches the decorative sheet as discussed above with respect to claim 1. The surface protecting layer may be formed from an ionization radiation curable resin (Paragraph [0022]). 
Regarding claim 6, Nishikawa teaches the decorative layer as discussed above with respect to claim 1. As discussed above, the resin layer is a transparent resin layer.
Additionally, as described above, the surface protecting layer is formed by similar methods and materials as described in the applicant’s specification, and, as such, one of ordinary skill in the art would expect for the surface protecting layer to have similar properties as the surface protecting layer described by the applicant, including being transparent.
Also, one of ordinary skill in the art would expect for the surface protecting layer of Nishikawa to be transparent in order to view the print/masking layer.
Regarding claim 7, Nishikawa teaches the decorative sheet as discussed above with respect to claim 1. The decorative sheet is vacuum formed for lamination onto an adherend (Paragraph [0034]).
Regarding claim 8, Nishikawa teaches the decorative sheet as discussed above with respect to claim 1. As discussed above, the base material includes a rear primer layer (“adhesive layer”) and is vacuum formed by lamination onto an adherend (Paragraph [0034]).
Regarding claim 10, Nishikawa teaches the decorative sheet as discussed above with respect to claim 3. Nishikawa further teaches the transparent resin layer being formed from a polyolefin film (Paragraph [0016]).
claims 13-14, Nishikawa teaches the decorative sheet as discussed above with respect to claims 3-4. The surface protecting layer may be formed from an ionization radiation curable resin (Paragraph [0022]).
Regarding claim 16, Nishikawa teaches the decorative sheet as discussed above with respect to claim 3. As discussed above, the resin layer is a transparent resin layer.
Additionally, as described above, the surface protecting layer is formed by similar methods and materials as described in the applicant’s specification, and, as such, one of ordinary skill in the art would expect for the surface protecting layer to have similar properties as the surface protecting layer described by the applicant, including being transparent.
Also, one of ordinary skill in the art would expect for the surface protecting layer of Nishikawa to be transparent in order to view the print/masking layer.
Regarding claims 17-18, Nishikawa teaches the decorative sheet as discussed above with respect to claims 1 and 3. The decorative sheet is vacuum formed for lamination onto an adherend (Paragraph [0034]).
Regarding claim 20, Nishikawa teaches the decorative sheet as discussed above with respect to claim 3. As discussed above, the base material includes a rear primer layer (“adhesive layer”) and is vacuum formed by lamination onto an adherend (Paragraph [0034]).

Response to Arguments
Applicant's arguments filed 12/27/2020 have been fully considered but they are not persuasive.
On page 6, applicant argues that Segaert teaches the recesses being restricted to the chrome layer and as such, one of ordinary skill in the art would not teach the newly presented ranges due to Segaert being directed towards a chrome layer. 


Applicant’s arguments, see page 6, filed 12/27/2020, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  
Applicant argues that the combination of Matsukawa, Izuka and Segaert fails to teach each of the new limitations of claim 1 including the limitations regarding the layer thicknesses and the particular order of the various layers. 
The examiner concedes in that Matsukawa is silent with respect to the inclusion of the various layers in the particular order required by claim 1. In particular, Matsukawa fails to teach an adhesive layer between the ornamental layer and the resin layer until the embodiment illustrated in figure 5, which also illustrates a second thermoplastic resin layer. However, the claim now requires the language of “consisting of” and a second thermoplastic resin layer is not required in the instant claims in addition to the resulting total thickness of the decorative sheet being greater than the required 135 microns such that the support has a minimum thickness of 100 microns and the thermoplastic resin layers have minimum thicknesses of 20 microns each (Pg. 5-6, Paragraphs [0075], [0081], [0082]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL P. DILLON
Examiner




/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783